  Case 2:21-cv-00393-RGK-MAA Document 7 Filed 01/19/21 Page 1 of 2 Page ID #:103

                                                                                               JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:21-cv-00393-RGK-MAA                                         Date   January 19, 2021
 Title             ANNA MICHELLE HAGEVOORT v. CARDINAL HEALTH INC., et al




 Present: The                    R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
          Sharon L. Williams (not present)                                     Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) Order Remanding Action to State Court

       On December 7, 2020, Anna Michelle Hagevoort (“Plaintiff”) filed a complaint against Cardinal
Health, Inc., et al (“Defendants”) alleging common law and state statutory claims based on Defendants’
treatment of Plaintiff after she suffered a work-related injury.

      On January 14, 2021, Defendants removed the action to this Court alleging jurisdiction on the
grounds of diversity of citizenship. Upon review of Defendant’s Notice of Removal, the Court hereby
remands the action for lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54 (2014). Whether or not the plaintiff
challenges these allegations, a court may still insist that the jurisdictional requirement has been
established by a preponderance of the evidence. Guas v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir.
1992).

        In her complaint, Plaintiff seeks general and specific damages, including punitive damages and
attorneys’ fees. In support of its removal, Defendant calculates that based on Plaintiff’s hourly rate, her
back pay to the date of removal, is $46,762.50. Defendant then states that a conservative estimate of one
to two years front pay would total $33,530 to $76,080. Defendant concludes that these damages, alone,
meet the jurisdictional minimum, without taking into account other damages that would arise from
Plaintiff’s allegations. Defendant also refers to medical expenses related to a claim that may or may not
be alleged, and even if intended to be alleged, the adequacy of which is questionable.

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
  Case 2:21-cv-00393-RGK-MAA Document 7 Filed 01/19/21 Page 2 of 2 Page ID #:104

                                                                                             JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       2:21-cv-00393-RGK-MAA                                         Date    January 19, 2021
 Title          ANNA MICHELLE HAGEVOORT v. CARDINAL HEALTH INC., et al

       Upon review of Defendants’ notice, however, the Court finds that Defendant has failed to
plausibly allege that amount in controversy exceeds $75,000. With $46,762 as a starting point, and only
speculative argument regarding front pay, emotional distress damages, punitive damages, and attorneys
fees, Defendant does not meet the minimum amount in controversy.

         In light of the foregoing, the action is hereby remanded to state court for all further proceedings.


         IT IS SO ORDERED.


                                                                                               :
                                                            Initials of Preparer




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                   Page 2 of 2
